Notice of Pre-AIA  or AIA  Status
1.         The present application is being examined under the pre-AIA  first to invent provisions. 
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR” & “at least one of”, in that case, only one of the limitations will have patentable weight since other limitations are optional. 






Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Veau (Pub No. US 2010/0046772), in view of Aichner (Pub No. 2011/0093102) and further in view of Murray (Pub No. 2005/0136848).
Regarding claim 1, Veau discloses a speaker system (Fig. 2), comprising: a speaker (Fig. 2: speaker-222); and circuitry configured to: determine a displacement of a component of the speaker by sensing changes in a current draw of the speaker (Fig. 5: Measure speaker drive current-506 & determine a displacement[Wingdings font/0xE0]Determine Amplitude difference-508) & (Para. 52-66); determine whether the displacement of the component of the speaker is caused by an external cue (Fig. 5:  displacement[Wingdings font/0xE0]Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502) & (Fig. 3: Digital audio source-302) & (Para. 52-66), Wherein the speaker system is included in at least one of a headset or a mobile phone (Fig. 2: Mobile phone having a speaker).
Veau is silent regarding detect an echo as the external cue based on ab audio wave of a test signal emitted by the speaker.
In a similar field of endeavor, Aichner discloses detect an echo as the external cue based on ab audio wave of a test signal emitted by the speaker (Para. 13 & 15-16) & (Fig. 1: receive audio signal at 145 from system 140 and detect echo at detector-125).

Veau and Aichner is silent regarding a speaker serves as a bi-directional transducer.
Murray discloses a speaker that serves as a bi-directional transducer (Para. 20: Transducer operate as a speaker in the first mode & also operate as a microphone in the 2nd mode) & (Para. 33: Speaker/ mic-180 operate as a both a speaker and a microphone); Murray also discloses that the speaker system is included in at least one of a headset or a mobile phone (Fig. 1: Speaker/ Mic-180 in the mobile terminal-100).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have modified the Veau/ Aichner device that incorporates Aichner’s dynamic echo adjustment into Veau’s speaker resonance control system by combining the speaker/microphone, as taught by Murray. Such a person would have done so with a reasonable expectation of success because of the need to reduce device size by having a single transducer perform dual functions of a speaker and a microphone. Murray (Para.  2, 6 & 7). 
Regarding claim 2, Veau remains as applied above and continue to teach that the circuitry is further configured to detect a presence of noise in response to determining that the displacement of the component of the speaker is caused by the external cue (Fig. 3-5: displacement[Wingdings font/0xE0] Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502), and to implement a noise cancelation strategy to cancel Adjust speaker loudness-510. Lower the loudness to lower noise) & (Para. 20: Device adjust sound level and reduce sound pressure level-lower noise).
Regarding claim 8, Veau discloses the speaker system is included in the headset (Para. 19: Headphones and earphones associated with portable audio equipment).
Regarding claim 9, Veau discloses the speaker system is included in the mobile phone (Fig. 2).
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Veau (Pub No. US 2010/0046772), in view of Aichner (Pub No. 2011/0093102), in view of Murray (Pub No. 2005/0136848) and further in view of Chen (Pub No. US 2010/0080084).
Regarding claim 3, Veau teaches the adaptable speaker system that includes at least one speaker, the at least one speaker being configured to: produce a speaker output (Fig. 2); determining that the displacement of the component of the speaker is caused by the external cue (Fig. 3-5: displacement[Wingdings font/0xE0] Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502)
Veau silent regarding the circuitry is further configured to detect a proximity between the speaker and an object in response to determining that the displacement of the component of the speaker is caused by the external cue.
Chen teaches the circuitry is further configured to detect a proximity between the speaker and an object in response to determining that the displacement of the component of the speaker is caused by the external cue (Para. 31: “…When in speaker mode, the second microphone 140 picks up the speakerphone acoustic signal output by the speakerphone speaker 165 to determine proximity of the device at the second microphone 140 to an object, such as the near end user’s head…”).

Regarding claim 4, Veau teaches that the displacement of the component of the speaker is caused by the external cue (Fig. 5:  displacement[Wingdings font/0xE0]Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502).
Veau silent regarding the circuitry is further configured to determine if the user is wearing a device that includes the speaker system in response to determining that the displacement of the component of the speaker is caused by the external cue. (Note: limitation after “IF” read as optional limitation).
Chen teaches the circuitry is further configured to determine if a user is holding/ wearing a device that includes the speaker system in response to determining that the displacement of the component of the speaker is caused by the external cue (Para. 23-24: user hold the device & measuring frequency response).
At the time of the invention, it would have been obvious to use speaker configuration system to determine the speaker position and sound quality. 
Claims 5-7, 10, 13, 14, 17, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veau (Pub No. US 2010/0046772), in view of Aichner (Pub No. 2011/0093102), in view of Murray (Pub No. 2005/0136848) and further in view of Clemow (Pub No. US 2010/0322432).
Regarding claim 5, Veau remains as applied above and continue to teach that the circuitry is further configured to detect a presence of noise in response to determining that the displacement[Wingdings font/0xE0] Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502).
Veau is silent regarding the circuitry is further configured to detect distortion in response to determining that the displacement of the component of the speaker is caused by the external cue.
Clemow teaches the circuitry is further configured to detect distortion in response to determining that the displacement of the component of the speaker is caused by the external cue (Para. 6 & 20: Noise and distortion detection).
At the time of the invention, it would have been obvious to use distortion cancellation system to fix the sound system and output higher quality sound signal. 
Regarding claim 6, Veau is silent regarding the circuitry is further configured to apply a frequency-dependent filter to an input signal to the speaker in order to reduce the distortion.
Clemow teaches the circuitry is further configured to apply a frequency-dependent filter to an input signal to the speaker in order to reduce the distortion (Fig. 3 & Para. 23-25: Apply filter to adjust noise).
Regarding claim 7, Veau is silent regarding the frequency-dependent filter does not affect frequencies of the input signal that do not contribute to the distortion.
Clemow teaches the frequency-dependent filter does not affect frequencies of the input signal that do not contribute to the distortion (Fig. 3 & Para. 23-25: Filter to adjust only noise creating frequency).
At the time of the invention, it would have been obvious to filter to adjust the sound system and output higher quality sound signal. 

Regarding claim 10, Veau is silent regarding the circuitry is further configured to determine resonant frequencies of the speaker.
Clemow teaches the circuitry is further configured to determine resonant frequencies of the speaker (Abstract & Fig. 3).
At the time of the invention, it would have been obvious to adjust the resonant frequencies to output higher quality sound signal. 
Regarding claim 13, Veau discloses a method for a speaker system, comprising: sensing, with circuitry, changes in current draw of a speaker of the speaker system (Para. 46: Current estimator estimate current draw of the speakers) & (Fig. 3-5); determining, with the circuitry, a displacement of a component of the speaker based on the changes in the current draw of the speaker (Fig. 5: Measure speaker drive current-506 & determine a displacement[Wingdings font/0xE0] Determine Amplitude difference-508) & (Para. 52-66); and determining, with the circuitry, whether the displacement of the component of the speaker is caused by an external cue (Fig. 5:  displacement[Wingdings font/0xE0]Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502) & (Fig. 3: Digital audio source-302) & (Para. 52-66).
Veau is silent regarding detect an echo as the external cue based on ab audio wave of a test signal emitted by the speaker.
In a similar field of endeavor, Aichner discloses detect an echo as the external cue based on ab audio wave of a test signal emitted by the speaker (Para. 13 & 15-16) & (Fig. 1: receive audio signal at 145 from system 140 and detect echo at detector-125).

Veau and Aichner is silent regarding a speaker serves as a bi-directional transducer.
Murray discloses a speaker that serves as a bi-directional transducer (Para. 20: Transducer operate as a speaker in the first mode & also operate as a microphone in the 2nd mode) & (Para. 33: Speaker/ mic-180 operate as a both a speaker and a microphone).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have modified the Veau/ Aichner device that incorporates Aichner’s dynamic echo adjustment into Veau’s speaker resonance control system by combining the speaker/microphone, as taught by Murray. Such a person would have done so with a reasonable expectation of success because of the need to reduce device size by having a single transducer perform dual functions of a speaker and a microphone.
Veau, Aichner and Murray is silent regarding determining resonant frequencies of the speaker.
Clemow teaches the circuitry is further configured to determine resonant frequencies of the speaker (Abstract & Fig. 3: S136-Detect resonant frequency).
At the time of the invention, it would have been obvious to adjust the resonant frequencies to output higher quality sound signal while improving noise ratio in the device.
Regarding claim 20, Claim 20 correspond to claim 13 and is analyzed accordingly.
Regarding claim 14, Veau remains as applied above and continue to teach that the circuitry is further configured to detect a presence of noise in response to determining that the displacement[Wingdings font/0xE0] Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502), and to implement a noise cancelation strategy to cancel the noise (Fig. 5: Adjust speaker loudness-510. Lower the loudness to lower noise) & (Para. 20: Device adjust sound level and reduce sound pressure level-lower noise).
Regarding claim 17, Veau remains as applied above and continue to teach that the circuitry is further configured to detect a presence of noise in response to determining that the displacement of the component of the speaker is caused by the external cue (Fig. 3-5: displacement[Wingdings font/0xE0] Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502).
Veau is silent regarding the circuitry is further configured to detect distortion in response to determining that the displacement of the component of the speaker is caused by the external cue.
Clemow teaches the circuitry is further configured to detect distortion in response to determining that the displacement of the component of the speaker is caused by the external cue (Para. 6 & 20: Noise and distortion detection).
At the time of the invention, it would have been obvious to use distortion cancellation system to fix the sound system and output higher quality sound signal. 
Regarding claim 18, Veau is silent regarding the circuitry is further configured to determine resonant frequencies of the speaker.
Clemow teaches the circuitry is further configured to determine resonant frequencies of the speaker (Abstract & Fig. 3).
. 
Claims 11-12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veau (Pub No. US 2010/0046772), in view of Aichner (Pub No. 2011/0093102), in view of Murray (Pub No. 2005/0136848), in view of Clemow (Pub No. US 2010/0322432) and further in view of Boon (Pub No. US 6445803).
Regarding claim 11 & 19, Veau teaches that the circuitry reduce the power level of the speaker (Para. 19: Limiting sound level by limiting power).
Veau is silent regarding the subset of frequencies includes the resonant frequencies of the speaker. 
Boon teaches the subset of frequencies includes the resonant frequencies of the speaker and lower the power to avoid resonance (Col. 8 Line 20-30: “The arrangement and construction of the module 1 is such that it will act to damp out or reduce the power of high frequency noise generated by the driven speaker cone and reduces the chances of the driven speaker cone 2 resonating its housing at relatively low sound frequencies”).
At the time of the invention, it would have been obvious to adjust the resonant frequencies to output higher quality sound signal. 
Regarding claim 12, Veau is silent regarding the subset of frequencies includes the resonant frequencies of the speaker.
Clemow teaches the subset of frequencies includes the resonant frequencies of the speaker (Abstract: Determine resonance frequency. Therefore, frequency subset having resonant frequency).
. 
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Veau (Pub No. US 2010/0046772), in view of Aichner (Pub No. 2011/0093102), in view of Murray (Pub No. 2005/0136848), in view of Clemow (Pub No. US 2010/0322432) and further in view of Chen (Pub No. US 2010/0080084).
Regarding claim 15, Veau teaches the adaptable speaker system that includes at least one speaker, the at least one speaker being configured to: produce a speaker output (Fig. 2); determining that the displacement of the component of the speaker is caused by the external cue (Fig. 3-5: displacement[Wingdings font/0xE0] Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502)
Veau silent regarding the circuitry is further configured to detect a proximity between the speaker and an object.
Chen teaches the circuitry is further configured to detect a proximity between the speaker and an object (Para. 31: “…When in speaker mode, the second microphone 140 picks up the speakerphone acoustic signal output by the speakerphone speaker 165 to determine proximity of the device at the second microphone 140 to an object, such as the near end user’s head…”).
At the time of the invention, it would have been obvious to one of the ordinary skills in the art to use the sound detection system of Chen’s disclosure with the mobile phone audio system, as taught by Veau. Doing so would have resulted effectively determining closeness of the device based on sound signals. 
Regarding claim 16, Veau teaches that the displacement of the component of the speaker is caused by the external cue (Fig. 5:  displacement[Wingdings font/0xE0]Determine Amplitude difference based on speaker drive signal & external cue[Wingdings font/0xE0]Speaker drive signal-502).
Veau silent regarding the circuitry is further configured to determine if the user is wearing a device that includes the speaker system in response to determining that the displacement of the component of the speaker is caused by the external cue. (Note: limitation after “IF” read as optional limitation).
Chen teaches the circuitry is further configured to determine if a user is holding/ wearing a device that includes the speaker system in response to determining that the displacement of the component of the speaker is caused by the external cue (Para. 23-24: user hold the device & measuring frequency response).
At the time of the invention, it would have been obvious to use speaker configuration system to determine the speaker position and sound quality. 


Response to Arguments

6.	 i. Applicant’s arguments, with regards to claim 1 have been fully considered but they are not persuasive. 
ii. The board rejection was a non-final rejection (See page 8 of appeal decision). Examiner provided a final rejection in this office action (while maintain the board rejection regarding claim 1). 
iii. Regarding claim 1, the newly added limitation teaches by the prior art. Veau discloses the speaker system is included in at least one of a headset or a mobile phone (Fig. 2: Mobile phone having a speaker).



CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for 

/MD K TALUKDER/Primary Examiner, Art Unit 2648